Citation Nr: 0815867	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to January 27, 1989.

(The issue of whether an April 28, 1982, Board of Veterans' 
Appeals decision should be revised or reversed on the grounds 
of clear and unmistakable error (CUE) will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966, and from later in September 1966 to October 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied an effective date for the award of 
TDIU prior to January 27, 1989.  

By way of background, in an April 28, 1982, decision 
(contained in Volume 2), the Board awarded an increased 
rating of 50 percent for the veteran's service-connected 
psychiatric disorder.  Thereafter, in August 2004, the Board 
received a formal motion for revision of the April 1982 Board 
decision, on the grounds of CUE, in that the Board did not 
assign a total rating for the psychiatric disability or a 70 
percent rating in combination with a TDIU.  In a September 
2004 decision (Volume 8), the Board found that there was no 
CUE in the April 28, 1982, decision.  

In the period intervening the April 1982 decision and the 
August 2004 CUE motion, a 100 percent rating for the 
psychiatric disorder was granted by the RO in a February 1993 
rating decision (Volume 5).  That award was made effective 
from January 27, 1989.  The veteran subsequently challenged 
the February 1993 RO decision on the basis of CUE.  On 
appeal, in March 2001 (Volume 8), the Board found no CUE in 
the February 1993 decision, and the United States Court of 
Appeals for Veterans Claims (Court) subsequently upheld that 
decision (record not in claim file).  The veteran appealed 
the matter to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  Pursuant to a February 
2004 Settlement Agreement between the veteran and VA (Volume 
8), the veteran agreed to file a motion to voluntarily 
dismiss, with prejudice, his appeal before the Federal 
Circuit.  In exchange, the matter of entitlement to an award 
of a TDIU prior to January 27, 1989, was to be adjudicated by 
the RO.  The Federal Circuit subsequently granted the 
veteran's motion to voluntarily dismiss the appealed issue.  

In a May 2004 rating decision (Volume 8), the RO adjudicated 
the claim and denied an award of a TDIU prior to January 27, 
1989.  The Basis for the RO's denial was that the Board had 
already decided the issue (in April 1982), and the RO was 
therefore without authority to reach a different conclusion 
on the same facts.  The veteran filed his disagreement with 
that decision.  In a September 2004 decision (Volume 8), the 
Board addressed two issues.  First, it found that there was 
no CUE in the April 1982 decision, and second, it remanded 
the earlier effective date claim for issuance of a statement 
of the case.  In a subsequent June 2007 decision (Volume 9), 
the Board denied the earlier effective date claim.  

In a June 2007 memorandum decision (Volume 8), the Court 
found that the CUE-based claim was inextricably intertwined 
with the non-CUE claim and should not have been denied in the 
Board's September 2004 decision, while the non-CUE claim was 
remanded.  Pursuant to a Joint Motion of the Parties for 
Remand to the Board, in an Order dated in December 2007 
(Volume 9), the Court also vacated the Board's June 2007 
denial of the effective date claim, and remanded that matter 
to the Board for additional development.  The stated reason 
for the Remand was that, in denying an earlier effective 
date, the Board did not address records contained in the 
claims files, and dated between 1975 and January 27, 1989, to 
determine whether any formal or informal claim for TDIU 
remained undecided.


REMAND

In a letter received in April 2008, the veteran, through his 
attorney, requested a hearing with the Veteran's Law Judge 
who will decide this claim, to be conducted via 
videoconference.  The veteran's request for such a hearing 
has not been withdrawn.

Since such hearings are scheduled by the RO, the case is 
REMANDED for the following action: 

A videoconference hearing should be 
scheduled in accordance with the docket 
number of the related CUE motion (01-03 
619).  The veteran should be notified of 
the time and place to report for the 
scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


